Name: 2005/705/EC: Commission Decision of 10 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Turkey (notified under document number C(2005) 3966) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  agricultural activity;  international trade;  Europe;  tariff policy
 Date Published: 2005-10-12; 2006-12-12

 12.10.2005 EN Official Journal of the European Union L 267/29 COMMISSION DECISION of 10 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Turkey (notified under document number C(2005) 3966) (Text with EEA relevance) (2005/705/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (2) On 9 October 2005 Turkey notified to the Commission an outbreak of avian influenza in a poultry farm in the western parts of Anatolia. The isolated H5 virus and the clinical picture allow the suspicion of highly pathogenic avian influenza pending the determination of the neuraminidase (N) type and of the pathogenicity index. (3) Imports from Turkey of birds and poultry and products derived from these species are not authorised with the exception of live birds other than poultry, untreated feathers and heat-treated poultry meat products. (4) In view of the animal health risk of disease introduction into the Community, it is therefore appropriate as an immediate measure to temporarily suspend imports from Turkey of live birds other than poultry and of untreated feathers. (5) Commission Decision 2005/432/EC (3) laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC lays down the list of third countries from which Member States may authorise the importation of meat products and establishes treatment regimes considered effective in inactivating the respective pathogens. In order to prevent the risk of disease transmission via such products, appropiate treatment must be applied depending on the health status of the country of origin and the species the product is obtained from. It appears therefore appropriate, that imports of poultry meat products originating in Turkey and treated to a temperature of at least 70 °C throughout the product should continue to be authorised. (6) In the light of the information communicated to the Commission on the disease situation and the control measures taken by the competent authorities in Turkey, the provisions of this Decision will be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend the importation from the territory of Turkey of:  live birds other than poultry as defined in Article 1, third indent, of Commission Decision 2000/666/EC (4), including birds accompanying their owners (pet birds), and  unprocessed feathers and parts of feathers. Article 2 Member States shall ensure that when imported from the territory of Turkey, consignments of processed feathers or parts of feathers (excluding processed decorative feathers, processed feathers carried by travelers for their private use or consignments of processed feathers sent to private individuals for non industrial purposes) are accompanied by a commercial document stating that the processed feathers or parts thereof have been treated with a steam current or by some other method ensuring the inactivation of the pathogen. Article 3 Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 4 This Decision shall apply until 20 October 2005. Article 5 This Decision is addressed to the Member States. Done at Brussels, 10 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1); corrected version in OJ L 191, 28.5.2004, p. 1. (3) OJ L 151, 14.6.2005, p. 3. (4) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17).